Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-6, 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Applicant’s election without traverse of Invention group II (claims 7-17) and species A (Fig. 1-9) is acknowledged.
Claims 7-17 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a) “holder locking elements” in claim 7, line 4. This limitation uses generic placeholder “elements” coupled with function “holder locking” reciting sufficient structure to perform the recited function. Paragraph 30 describes each holder locking element includes holder leg and holder foot
b) “cartridge locking elements” in claim 7, lines 6-7. This limitation uses generic placeholder “elements” coupled with function “cartridge locking” reciting sufficient structure to perform the recited function. Paragraph 35 describes each cartridge locking element includes an aperture
c) "attachment element for attaching the holder unit to a support surface" in claim 15.  Paragraph 29 discloses: adhesive, clip, hook, hook and loop, magnet, snap attachment, nail and hole, screw and nut, split pin, a button, zipper, string and eye attachment or combination thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12, 15, 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheatley (US 8460609).
	Re claim 7, Wheatley discloses an odor control device (figs. 4b, 7a, 7b), comprising: a holder unit having a holder body (26), the holder body having a holder body first surface (surface facing away from 70) and an oppositely facing holder body second surface (surface provided with protrusions 70), the holder body second surface having at least two holder locking elements (70); and 
	a replaceable cartridge (38 is able to be replaced via removal from protrusions 70) being infused with a deodorizer (col. 4, ln 25: "scent material") and at least partially formed from a deformable (col. 4, ln 54-56, 60) and elastomeric material (col. 3, ln 65), the cartridge having at least two cartridge locking elements (74), 
	the cartridge being selectively deflectable (bendable) from a biased condition (when material around 74 is not pressed upon) to selectively engage at least a portion of each of the at least two cartridge locking elements (apertures 74) to at least a portion of a corresponding one of the at least two holder locking elements (protrusions 70); 
	wherein the engagement of the at least two cartridge locking elements to the at least two holder locking elements at least partially maintains the cartridge in the holder unit (as shown in figs. 7a and 7b).

Re claim 8, Wheatley discloses the odor control unit of claim 7, wherein in the biased condition, a portion of the at least two cartridge locking elements (portions at apertures 74) are selectively engageable (can be engaged with protrusions 70) to a portion of the holder locking elements (70), and when a portion of the cartridge locking elements are engaged to a portion of the holder locking elements, the portion of the holder locking elements engaged to cartridge locking elements provide a holder force in response to25EBL-026785 US ORD an applied force acting on the cartridge (a portion of 74 can be pressed onto a portion of 70), the applied force and the holder force cooperatively causing the cartridge to deflect from the biased condition to selectively engage at least a portion of the at least two cartridge locking elements to at least a portion of the at least two holder locking elements (as shown in fig. 7b; since cartridge is bendable, deflecting naturally occurs when apertures 74 of cartridge 38 are pressed onto protrusions 70).

Re claim 9, Wheatley discloses each cartridge locking element (apertures 74) of the at least two cartridge locking elements is an aperture that extends between a cartridge first surface (fig. 7b: surface touching the flat surface of holder body 26) and an oppositely facing cartridge second surface (fig. 7b: surface touching the bottom of enlarged head of protrusions 70).

Re claim 10, Wheatley discloses each holder locking element of the at least two holder locking elements (70) includes a holder leg (slimmer portion of 70) and a holder foot (enlarged portion of 70), the holder leg longitudinally extending downward from the holder body second surface (surface of 26 attached to 70), the holder leg longitudinally (along the length of the holder leg of 70) extending between the holder body second surface (surface 26 provided with 70) and a holder foot first surface (one surface of the holder foot, the enlarged head of 70), and each aperture (74) is sized to receive a corresponding holder foot and at least a portion of a corresponding holder leg (see figs. 4b and 7b).

    PNG
    media_image1.png
    643
    1240
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1
Re claim 11, Wheatley discloses when the at least two holder locking elements (70) are received in the at least two cartridge locking elements, at least a portion of the holder foot first surface  contacts cartridge second surface (surface of 38, at 74, that is touching the protrusion’s 70 enlarged head) 

so that the cartridge second surface (surface of 38, at 74, that is touching the protrusion’s 70 enlarged head) exerts a longitudinally downward force (force touching  protrusion’s enlarged head) on the portion of the holder foot first surface contacting cartridge second surface (see holder body 26 shown at the lower portion of fig. 7b), and 
the portion of the holder foot first surface contacting cartridge second surface exerts a longitudinally upward force (force from the protrusion’s enlarged head touching the cartridge second surface) on the portion of the cartridge second surface that is contacting the holder foot first surface, the opposing forces cooperatively at least partially maintaining the cartridge in the holder unit (see fig. 7b).

Re claim 12, Wheatley discloses wherein when the at least two holder locking elements are engaged to the at least two cartridge locking elements, the innate elasticity of the elastomeric material (col. 3, ln 65, col. 4, ln 54-56, 60) of the cartridge provides a radially inward pressure (at portions of 74 touching the sides of protrusions 70; see fig. 7b) from the at least two cartridge locking elements to the at least two holder locking elements, the radially inward pressure at least partially maintaining the cartridge in the holder unit (see fig. 7b).

Re claim 15, Wheatley discloses The odor control device of claim 7, wherein the holder body first surface (surface of 26 at gap 30) has at least one attachment element (bumps shown on body 26 at gap 30; see fig. 7b) for attaching the holder unit to a support surface (bumps can be used to attach 26 to grill 14 shown in fig. 8).

Re claim 17, Wheatley discloses wherein the holder unit is provided as an integral part of a support surface (34; see fig. 7b) such that the support surface comprises at least a portion of the holder body first surface (surface of 26 at the gap 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (US 8460609) in view Dente (US D373626).
Re claim 13, Wheatley discloses wherein the cartridge (38) having a cartridge first surface (surface of 38 closer to gap 30) and an oppositely facing cartridge second surface (surface of 38 touching enlarged head of protrusions 70), and the at least two cartridge locking elements are apertures (74) that longitudinally extend between the cartridge first and second surfaces (see fig. 7b).
Wheatley does not teach the cartridge has a cylindrical shape.
Dente discloses an air treating dispenser (figs. 1 and 7) with the cartridge being a cylindrical shape with first surface and a longitudinally spaced and oppositely facing second surfaces (see fig. 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention utilize a cartridge in cylindrical shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 
Applicant appears to have placed no criticality in the shape of the cartridge as conveyed in paragraph 51 of the disclosure (“Although the cartridge 422 has been shown as having a cylindrical shape, it is contemplated that the cartridge 422 may have a cube shape, a cuboid shape, a triangular prism shape, or any other appropriate shape.”).

Re claim 14, Wheatley, as modified, discloses odor control device of claim 13, wherein the cartridge has at least one tab (see annotation) extending from at least one of the cartridge first surface, the cartridge second surface, and a cartridge side wall that longitudinally extends between the cartridge first and second surfaces (side wall of 38 as modified in view of Dente), and an applied force is selectively applicable to the tab to at least partially deflect the cartridge from the biased condition (since the cartridge material is bendable, the tab can be gripped to apply force on the cartridge).

    PNG
    media_image2.png
    600
    744
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (US 8460609) in view Griese (US 2004015900).
Re claims 15-16, Wheatley does not teach the holder body first surface has at least one attachment element  for attaching the holder unit to a support surface (claim 15); wherein the attachment element is an adhesive, the adhesive being covered by a selectively removable cover when the odor control device is in a stored condition (claim 16).
Griese discloses an odor control device (fig. 3) having the holder body first surface (surface with glue 19) has at least one attachment element (19) for attaching the holder unit to a support surface (41; fig. 1); wherein the attachment element (19) is an adhesive (par. 45), the adhesive being covered by a selectively removable cover (20; par. 45) when the odor control device is in a stored condition (claim 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheatley to incorporate the teachings of Griese to change the holder body to have the holder body first surface has at least one attachment element for attaching the holder unit to a support surface (claim 15); wherein the attachment element is an adhesive, the adhesive being covered by a selectively removable cover when the odor control device is in a stored condition (claim 16). Doing so would allow for attaching the device to flat surfaces and improve the fixed mounting. 


Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardi (US 3405688) in view of Jaworski (US 20050285538).
Re claim 7, Gerhardi discloses an odor control device (figs. 6-9), comprising: 
a holder unit (80) having a holder body, the holder body having a holder body first surface and an oppositely facing holder body second surface, the holder body second surface having at least two holder locking elements; and 
a replaceable cartridge (63, 57, 58) being infused with a deodorizer (col. 1, ln 20-21: “an odoriferous material that repels predatory animals”; “deodorizer” is addressed via its plain meaning “a substance that masks or neutralizes odor”; since odoriferous material gives off a smell, it would mask other odors, therefore meeting this limitation of the claim) and at least partially formed from a deformable material (col. 3, ln 9-10: “bendable material”), the cartridge having at least two cartridge locking elements (69; see fig. 9), the cartridge being selectively deflectable from a biased condition (when the bending material at portion 69 is slightly bent) to selectively engage at least a portion (lower portion of 69) of each of the at least two cartridge locking elements (69) to at least a portion of a corresponding one of the at least two holder locking elements (apertures 81; fig. 8); 
wherein the engagement of the at least two cartridge locking elements (69) to the at least two holder locking elements (81) at least partially maintains the cartridge (portion 69 of the cartridge 63, 57, 58) in the holder unit (80; see figs. 6, 8, 9).
Gerhardi does not teach the deformable material is an elastomeric material. 
Jaworski discloses a flexible/deformable attachment structure 171 (fig. 5A) for an odor control device being made of elastomeric material (par. 141). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention utilize elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In the alternative where applicant disagrees with the interpretation odoriferous material 58 being an “deodorizer”. 
Jaworski teaches a scent diffuser that utilize a gel containing releasable active material (par. 130) that can be used as deodorizer (par. 98). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerhardi to incorporate the teachings of Jaworski to substitute the odoriferous material with a deodorizer. The substitution of one known element (odoriferous material) as taught by Gerhardi with another (deodorizer) as taught by Jaworski would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the active material would have yielded predictable results, namely, scent diffusing for the purpose of masking odor. 

Re claim 8, Gerhardi, as modified, discloses 
wherein in the biased condition, a portion of the at least two cartridge locking elements (lower portion of 69) are selectively engageable (inserted into opening 81; fig. 8) to a portion of the holder locking elements (opening 81), and 
when a portion of the cartridge locking elements are engaged to a portion of the holder locking elements, the portion of the holder locking elements (opening 81) engaged to cartridge locking elements (69) provide a holder force (resistive force when lower portions of 69 are pushed against respective edges of openings 81) in response to an applied force (user can hold the cartridge 55, 57, and push two or three prongs 69 against the respective edges of opening 81) acting on the cartridge, the applied force and the holder force cooperatively causing the cartridge to deflect (a portion of 69 can deflect, since it’s made from a bendable material) from the biased condition to selectively engage at least a portion of the at least two cartridge locking elements to at least a portion of the at least two holder locking elements (this limitation recites how some portions of the device are manipulated, since the prior arts make obvious the structure and material of the claimed device, the prior art device can be manipulated as claimed, see MPEP 2114, sections I-II).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardi (US 3405688) in view of Jaworski (US 20050285538), further in view of Griese (US 2004015900).
Re claims 15-16, Gerhardi does not teach the holder body first surface has at least one attachment element  for attaching the holder unit to a support surface (claim 15); wherein the attachment element is an adhesive, the adhesive being covered by a selectively removable cover when the odor control device is in a stored condition (claim 16).
Griese discloses an odor control device (fig. 3) having the holder body first surface (surface with glue 19) has at least one attachment element (19) for attaching the holder unit to a support surface (41; fig. 1); wherein the attachment element (19) is an adhesive (par. 45), the adhesive being covered by a selectively removable cover (20; par. 45) when the odor control device is in a stored condition (claim 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerhardi to incorporate the teachings of Griese to change the holder body to have the holder body first surface has at least one attachment element for attaching the holder unit to a support surface (claim 15); wherein the attachment element is an adhesive, the adhesive being covered by a selectively removable cover when the odor control device is in a stored condition (claim 16). Doing so would allow for securely attaching the device to flat surfaces and improve the fixed positioning for the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752